Citation Nr: 0111955	
Decision Date: 04/26/01    Archive Date: 05/01/01

DOCKET NO.  00-12 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active service from August 1967 to August 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
PTSD and assigned a 10 percent evaluation, effective April 
24, 1998.  A May 2000 rating decision increased the rating 
for the veteran's PTSD from 10 percent to 30 percent, also 
effective April 24, 1998.  However, since there has been no 
clearly expressed intent to limit the appeal on this issue to 
entitlement to a specified disability rating, the RO and the 
Board are required to consider entitlement to all available 
ratings for that condition.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).  Accordingly, the increased rating for PTSD remains 
in appellate status.

In correspondence received in June 2000, the veteran 
indicated that he wanted a hearing before a Regional Office 
Hearing Officer.  Hearings were scheduled, but the veteran 
indicated that he wished to cancel his scheduled hearings.  
The veteran has not submitted any correspondence asking that 
the hearings be rescheduled.


REMAND

VA regulations require that a supplemental statement of the 
case be furnished to an appellant if, after a statement of 
the case or supplemental statement of the case is issued, 
additional pertinent evidence is received.  38 C.F.R. § 19.31 
(2000).  The record shows that a November 2000 initial 
rehabilitation evaluation and employability assessment was 
received at the RO in December 2000 prior to transfer of the 
claims file to the Board in March 2001.  However, this 
evidence was not addressed by a supplemental statement of the 
case.  Instead, it was forwarded to the Board by the RO in 
April 2001.  It appears that the new evidence is "pertinent" 
to the issue on appeal.  There is not waiver by the veteran 
of initial RO consideration of the new item of evidence.  
Under the circumstances, the Board may not properly proceed 
with appellate review at this time. 

Additionally, on November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000.  This newly 
enacted legislation deleted the well-grounded claim 
requirement and also sets forth provisions for VA assistance 
to claimants under certain circumstances.  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The Board views the newly enacted legislation to be 
clearly more beneficial to the veteran.  Therefore, review of 
the veteran's claims under the new legislation is required 
before the Board may proceed with appellate review.

The Board also believes that the medical evidence of record 
does not allow for informed appellate review and that 
additional development, to include a VA psychiatric medical 
examination, is necessary.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Any pertinent VA and private 
treatment records (not already in the 
claims file) should be obtained and made 
of record.  The RO should also review the 
claims file and undertake any additional 
assistance/notice to the veteran required 
by the Veterans Claims Assistance Act of 
2000.

2.  The veteran should be afforded a VA 
examination to determine the nature and 
severity of his service-connected PTSD.  
The claims file must be made available to 
the examiner for review in connection 
with the examination.  All indicated 
studies should be performed, and all 
findings reported in detail to allow for 
evaluation under applicable diagnostic 
criteria.

3.  After completion of all required 
actions, the RO should review the 
expanded record and determine whether 
assignment of a higher evaluation is 
warranted.  The veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The purpose of this remand is to ensure review by the RO of 
the newly received evidence and to ensure compliance with the 
Veterans Claims Assistance Act of 2000.  The veteran and his 
representative have the right to submit additional evidence 
and argument in connection with the matters remanded by the 
Board.  



		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




